Citation Nr: 1117566	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-37 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for residuals of colon cancer.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1953 to September 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2010, the Board issued a decision which awarded the currently assigned 40 percent evaluation for residuals of colon cancer.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted a Joint Motion for Remand, vacating the portion of the Board's decision denying an evaluation in excess of 40 percent and remanded the claim for additional review and consideration by the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the instant case was remanded by the Court for further consideration.  After reviewing the Joint Motion filed in this case, as well as reviewing additional evidence submitted by the Veteran since the January 2010 Board decision, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Specifically, the Joint Motion indicates the Board did not properly consider whether a total disability evaluation based upon individual unemployability is warranted on either a schedular or extraschedular basis.  The Court has held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, following the September 2010 Joint Motion, the Veteran submitted a March 2011 statement providing an opinion that the Veteran's issues with fecal incontinence "have left him unemployable since 1992."  However, no rational or citation to medical evidence in support of this opinion was offered.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board finds that the record is unclear as to the current severity of the Veteran's residuals of colon cancer and whether this service-connected disability precludes employment.  As such, a remand is necessary to provide the Veteran with a VA examination.  In addition, on remand, the appellant should be afforded an opportunity to contact his private physician to obtain a rationale for the March 2011 opinion regarding his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Contact the Veteran and his representative and request they obtain a written rationale from his private physician regarding the effect his service-connected residuals of colon cancer has on his employability.

2. Following the above, schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of colon cancer.  The claims folder must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a. The examiner is requested to assess the severity of the Veteran's service-connected residuals of colon cancer, and provide a discussion of any such residuals.  The examiner should also specifically indicate whether the Veteran's residuals of colon cancer results in any leakage and, if so; whether there is extensive leakage and fairly frequent involuntary bowel movements; or whether there is a complete loss of sphincter control.  

b. The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected residuals of colon cancer cause him to be able to obtain and retain a substantially gainful employment.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


